[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                    FILED
                         ________________________         U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                               AUGUST 28, 2007
                                No. 07-11347                 THOMAS K. KAHN
                            Non-Argument Calendar                CLERK
                          ________________________

                    D. C. Docket No. 06-00002-CV-5-RS-AK

STEVIE C. GREATHOUSE,
MAXINE DEVONA GREATHOUSE,

                                                       Plaintiffs-Appellants,

                                    versus

CECO CONCRETE CONSTRUCTION LLC,

                                                       Defendant-Appellee,

MANITOWOC CRANES, INC.,
d/b/a Manitowoc Crane Group,
ACR MANAGEMENT LLC,
d/b/a Maxine Crane Works, et al,
                                                       Defendants.

                          ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        _________________________

                               (August 28, 2007)

Before BIRCH, BLACK and HILL, Circuit Judges
PER CURIAM:

      Crane operator Stevie Greathouse (Greathouse) filed suit against

subcontractor Ceco Concrete Construction, L.L.C. (Ceco) for gross negligence

when his left foot above the ankle was amputated while working on a

condominium construction site in Santa Rosa Beach, Florida. Both parties agree

that, under Florida’s workers’ compensation statute, Ceco is immune from liability

unless Ceco was grossly negligent and its gross negligence was the “major

contributing cause of [Greathouse’s] injury.” See Fla. Stat. §§ 440.10(1)(e),

440.11. The district court granted summary judgment in favor of Ceco.

Greathouse now appeals.

      We have reviewed the record in this case, the briefs and the arguments of

counsel contained therein. Based upon the well-written, well-reasoned and

published opinion of the district court, we affirm the judgment granting summary

judgment for Ceco. See Greathouse v. Ceco Concrete, Construction, L.L.C., No.

5:06cv2-RS-AK, 2007 WL 624550 (N. D. Fla. Feb. 23, 2007).

      AFFIRMED.




                                         2